BRAnnon, Judge,

(concwrrmg):

“Every distinct' averment must be taken as true upon a mere application to file a bill of review.” 76 Va. 21. In this case what do we take as true? Only the fact that the witness will state what the bill represents they will state? Or that what they say is true? In other words, simply that they will state as the bill represents. Or that their evidence is true, and proves that Cordelia Nutter made the admission specified? The case of Sewing Machine Co. v. Dunbar, 32 W. Va. 335, says that the new evidence must be such as, if true, ought not to reverse the decree. If what is true? Why the new evidence; the fact it goes'to prove; that is, Cordelia Nutter’s admission. The new evidence to sustain a bill of review must be “material, and such as, if unanswered, in point of fact, would clearly entitle the party to a decree, or would raise a question of so much difficulty as to be the fit subject of a judgment in the cause.” 2 Beach, Mod. Eq. Prac. section 860. I conclude that on the demurrer we must take it that the new evidence is true, and that Cordelia Nutter made the admissions, not simply that the witnesses will so state. Then comes the question. What is the *89force of that admission on this bill of review ? Is it only cumulative? In Grogan v. Railroad, 39 W. Va. 415, I endeavored to define cumulative evidence. On the former hearing the question was whether Cordelia Nutter sold to Brown oil and gas as well as the coal. Brown gave evidence that she did; she gave evidence that she did not. Is not this admission only more evidence that she did? Evidence of admissions is weak evidence; but at present we cannot consider this argument because that rule is based on the fact that evidence to prove admissions is weak, not that the admission is itself weak; that the witnesses may have misunderstood the admission. Upon the bill of review we are assuming that the admission was made. Then, treating it as made, wha,t is its effect? If unanswered and established does it call for reversal of the decree? I think not, because it is cumulative; more evidence to show that oil and gas were included in the sale. True, the evidence goes to prove a new independent fact not before in issue, that is, the admission; but that admission is ..only more evidence on the question whether oil and gas were in fact sold to Brown. I do not say that in all cases cumulative evidence is inadmissible; but I say that if allowed it must be so forceful as to leave no question of its effect to reverse the decree. The courts say it must be received with great slowness and caution, else there would be no end to a case, as more evidence bearing on the same issues can always be found. This admission does not, beyond question, call for a reversal of the decree. Bloss v. Hull, 27 W. Va. 503.